         Case 1:20-cr-00286-WHP Document 14
                                         15 Filed 07/21/20
                                                  07/22/20 Page 1 of 2
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      July 21, 2020

By ECF

The Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Shaquille Williams, 20 CR 286 (WHP)

Dear Judge Pauley,

        The Government writes on behalf of the parties with respect to the defendant’s letter dated
June 10, 2020 seeking certain records relating to the selection of the grand jury that returned the
indictment in this case. As the Court is aware, in United States v. Balde, 20 Cr. 281 (KPF), the
Government has litigated a set of document requests that are substantially identical to those here
and in response to which Judge Failla has now ordered the disclosure of certain jury records in
possession of the Jury Administrator for the Southern District of New York, Linda Thomas. The
parties are in agreement that the defendant is entitled to receive those same jury records, which the
Government understands Ms. Thomas and her staff are preparing for disclosure. The parties
anticipate that prior to their receipt of the jury records, the parties will propose to the Court a
protective order to address specific issues tied to the jury records and that such protective order
will be modeled upon one that the parties anticipate will be entered shortly in Balde. Finally, after
the parties have received and reviewed the jury records, the defendant reserves the right, with the
consent of the Government, to raise any perceived deficiencies in the response to his document
requests in light of the information and records received from Ms. Thomas.

        The Government also writes on behalf of the parties to respectfully request an adjournment
of the conference currently scheduled for August 7, 2020 to a date and time in the week of
September 14, 2020 or thereafter that is convenient to the Court. The parties request the
adjournment in order to permit the parties to receive and review the jury records and other
discovery in connection with this case and to afford the defendant additional time in which to
consider any pre-trial motions in light of those materials. As at his arraignment, the defendant
requests leave to approach the Court in the interim should the defendant identify any grounds on
which to submit a renewed application for bail. Finally, with the consent of the defendant, the
Government requests respectfully that the Court exclude time under the Speedy Trial Act from
August 7, 2020 through the date of any adjournment pursuant to 18 U.S.C. § 3161(h)(7) on the
basis that the interest of the public and the defendant in a speedy trial are outweighed here by the
interests of the defendant in having the opportunity to review discovery provided to date and that
is anticipated to become available shortly and to consider any possible pre-trial motions, an
         Case 1:20-cr-00286-WHP Document 14
                                         15 Filed 07/21/20
                                                  07/22/20 Page 2 of 2

                                                                                          Page 2


exclusion that the Government further submits is appropriate at this time in light of the national
emergency declared over the coronavirus pandemic.

                                               Respectfully,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                         By:
                                               Thomas John Wright
                                               Assistant United States Attorney
                                               (212) 637-2295

cc: Glenn Garber (Counsel for Defendant Shaquille Williams) (by ECF)



Application granted. Conference adjourned to
September 16, 2020 at 9:00 a.m. Time excluded until September
16, 2020 in the interests of justice.




      July 22, 2020
